Citation Nr: 0025723	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-14 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Class III dental treatment, as adjunct to a 
service connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a determination made at VA's New Orleans, Louisiana, 
Medical Center, wherein entitlement to Class III dental 
treatment was denied.  

A personal hearing was held before the undersigned Member of 
the Board, by means of video teleconferencing, in April 1999.


FINDINGS OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for entitlement to VA outpatient dental 
treatment.


CONCLUSION OF LAW

The claim for entitlement to VA outpatient dental treatment 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated disagreement with a determination 
by personnel at VA's New Orleans Medical Center, to the 
effect that he was not entitled to dental treatment under 
38 C.F.R. § 17.161(g) (1999) on a Class III basis (adjunct to 
a service-connected disability).  

The veteran seeks entitlement to VA outpatient dental 
treatment.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of VA to assist him 
with his claim, and the claim must be denied.  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For his 
claim for VA outpatient dental treatment to be plausible or 
well grounded, it must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The categories of eligibility for VA outpatient dental 
treatment are listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161, and include treatment for a service-connected 
compensable dental condition (Class I); one-time treatment of 
a noncompensable service-connected dental condition, subject 
to various conditions including timely application after 
service (Class II) (the time for the appellant to claim such 
treatment has long since expired); service-connected dental 
conditions due to combat wounds or other service trauma 
(Class II (a)); treatment of dental conditions for former 
prisoners of war (Class II(b) and Class II(c); dental 
conditions professionally determined to be aggravating an 
adjudicated service-connected disability, when in sound 
professional judgment the dental condition is having a direct 
and material detrimental effect upon the associated service-
connected disability (Class III); service-connected dental 
conditions of a veteran having a 100 percent service- 
connected disability (Class IV); those veterans participating 
in a rehabilitation program under 38 U.S.C. Chapter 31 (Class 
V); and those veterans scheduled for hospital admission or 
otherwise receiving VA medical care and services under 38 
U.S.C. Chapter 17, when treatment of the dental condition is 
deemed medically necessary (i.e., for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment) (Class VI).

It is neither claimed nor shown that he has a dental 
condition due to service trauma, that he was a prisoner of 
war, or that he has a total compensation rating.  Related 
categories of eligibility for VA dental treatment are 
inapplicable to his case.  The basis of his current claim is 
primarily Class III treatment (which he has received on many 
occasions over a period of more than 15 years).  

A review of the veteran's VA dental records shows him 
receiving routine treatment including cleanings, fillings, 
and crowns over a period of years.  Nine instances of 
treatment dating between July 1980 and February 1995 show 
notations which indicate that treatment was considered 
necessary as adjunct to his service connected medical 
disability of irritable colon.  VA records dated in September 
1996 show Dr. Buth requesting a review to determine the 
veteran's dental eligibility.  Dr. Buth stated that poor 
mastication would aggravate the veteran's service connected 
disability.  In October 1996 the veteran was examined by a VA 
dentist.  It was noted that he complained of bruxism.  The 
report indicates he needed a crown debridement and an 
occlusal splint.  It was also noted that mastication was 
adequate.

VA records, dated in May 1997, show that the veteran's 
medical and dental records were reviewed by the Chief of the 
Gastroenterology Section and the Chief of the Dental Section.  
It was determined that although the veteran was in need of 
some dental treatment, his dental treatment needs were not 
adversely affecting his service connected medical condition.  
It was noted that neither the Chief of the Gastroenterology 
Section or a dental consultant, whose primary interest was in 
occlusion and cranio-mandibular disorders, were aware of 
bruxism having any adverse effects or other correlation with 
irritable bowel syndrome.

The veteran testified regarding this claim at a 
videoconference hearing conducted in April 1999.  He stated 
that he had been receiving regular routine dental care, 
including, cleanings, fillings, and dentures for a period in 
excess of 15 years.  During this time he was provided 
treatment as adjunct to his service connected irritable bowel 
syndrome.  He reported that in November 1996 he was denied 
dental treatment.  He stated that he was told that too much 
of the resources of the hospital were being used by people in 
his classification.  He stated that he was told that 
previously the hospital had been liberal regarding this 
policy.

As noted above, eligibility for Class III treatment requires 
a professional medical determination that a current dental 
condition requires treatment because it is aggravating 
(having a direct and material detrimental effect upon) a 
service-connected disability.  The veteran is claiming that 
dental treatment is warranted because a dental condition is 
aggravating his service-connected irritable bowel syndrome.  
Even if the veteran had Class III treatment in the past, 
Class III status is not a permanent benefit, and is subject 
to periodic medical review, each time the veteran seeks 
dental treatment, which considers his current dental and 
medical circumstances.  

Veterans with a service connected medical condition that is 
being aggravated by a dental condition may receive dental 
care to satisfactorily solve the problem.  This treatment is 
not intended to resolve all dental needs that may be present, 
but only those conditions which are having a direct and 
materially detrimental effect upon the service connected 
medical condition.  Treatment is limited to the extent 
necessary to relieve the aggravating dental condition.  Each 
time a new application for Class III care is made, a 
professional judgmental decision by a physician and dentist 
must be made to determine if dental treatment is required, 
and the extent of that treatment.  Dental treatment provided 
during previous episodes of care does not imply or confer 
future entitlement to care.

The October 1996 VA dental examination shows that the veteran 
had dental conditions that needed treatment, yet the examiner 
stated that his mastication was adequate.  No other medical 
professionals have found that the dental conditions are 
currently aggravating the service-connected irritable bowel 
syndrome.  Dr. Buth's letter to the veteran, dated in 
September 1996, stated that poor mastication would aggravate 
the irritable bowel syndrome.  He went on to state he could 
not determine if the veteran's dental condition would result 
in poor mastication and requested a review.  This resulted in 
the October 1996 examination which found adequate 
mastication.  A May 1997 review by the Chief of the 
Gastroenterology Section and the Chief of the Dental Section 
determined that the veteran's dental treatment needs were not 
adversely affecting his service connected medical condition.  
Thus there can be no Class III dental treatment eligibility.  

Class III dental treatment requires a medical determination 
of eligibility, and without such medical evidence the claim 
for VA dental treatment is not plausible.  The veteran's own 
lay opinion on such matters (including his theory that his 
bruxism disorder aggravates his irritable bowel syndrome) is 
not competent medical evidence and does not serve to make the 
claim well grounded.  See Woodson v. Brown, 8 Vet. App. 352 
(1995), aff'd 87 F.3d 1304 (Fed.Cir. 1996).  Some future 
medical assessment (based on new circumstances) may find the 
veteran eligible for Class III dental treatment, but for now 
he has no such eligibility.  As the veteran has not presented 
competent evidence to support his claim for VA outpatient 
dental treatment, it must be denied as not well grounded.  38 
U.S.C.A. § 5107(a).


ORDER

Entitlement to VA outpatient dental treatment is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

